Citation Nr: 1031928	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-19 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been has been submitted 
to reopen a claim for service connection for bilateral hearing 
loss. 

2. Whether new and material evidence has been submitted has been 
submitted to reopen a claim for service connection for chronic 
lymphocytic leukemia. 

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for chronic lymphocytic 
leukemia. 

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1969. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which declined to reopen the claims for service 
connection for bilateral hearing loss and chronic lymphocytic 
leukemia, finding that new and material evidence had not been 
submitted. 

Irrespective of the RO's action, the Board must decide whether 
the appellant has submitted new and material evidence to reopen 
the claims for service connection for bilateral hearing loss and 
chronic lymphocytic leukemia.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In July 2010 a hearing was held before the undersigned Veterans 
Law Judge and the transcript is of record. 


FINDINGS OF FACT

1. In February 2007 rating decision, the RO denied service 
connection for bilateral hearing loss.  The Veteran did not 
timely appeal the decision and it is now final.

2. Evidence received since the February 2007 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for bilateral hearing loss and 
raises a reasonable possibility of substantiating the claim. 

3. In February 2007 rating decision, the RO denied service 
connection for chronic lymphocytic leukemia.  The Veteran did not 
timely appeal the decision and it is now final.

4. Evidence received since the February 2007 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for chronic lymphocytic leukemia and 
raises a reasonable possibility of substantiating the claim.

5. The Veteran was exposed to acoustic trauma as an aircraft 
mechanic during service. 

6.  The Veteran was exposed to benzine in service. 

7.  The medical evidence of record establishes that the Veteran's 
chronic lymphocytic leukemia may be related to his benzine 
exposure. 

7.  At his July 2010 Board hearing the Veteran withdrew his claim 
for service connection for tinnitus. 


CONCLUSIONS OF LAW

1. Evidence received since the RO's February 2007 rating decision 
is new and material and the criteria to reopen the previously 
denied claim for entitlement to service connection for bilateral 
hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).

2. Evidence received since the RO's February 2007 rating decision 
is new and material and the criteria to reopen the previously 
denied claim for entitlement to service connection for chronic 
lymphocytic leukemia are met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

3. The criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  The criteria for service connection for chronic lymphocytic 
leukemia have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

5. The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the claim for service connection for tinnitus 
have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2009); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not 
previously submitted to agency decisionmakers.  'Material' 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Bilateral Hearing Loss 

The RO denied service connection for bilateral hearing loss in 
February 2007 finding that the evidence did not establish that 
the condition began during or was caused by service, nor did it 
manifest to a compensable degree within one year of service.  The 
Veteran did not appeal this decision and it became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d) 
(2009). 

The Veteran filed a petition to reopen his claim for service 
connection for bilateral hearing loss in March 2008.  

The evidence received since the February 2007 RO decision 
includes the Veteran's statement that he had difficulty 
understanding people talk when he got out of service and has had 
the same difficulties ever since.  

This evidence is new and material as it was not of record at the 
time of the last rating decision and it relates to a material 
element of the claim, specifically evidence of continuity of 
symptomatology of the Veteran's condition since service.  
Therefore, the information submitted since the last final rating 
decision constitutes new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  
38 U.S.C.A. § 5108.

Chronic Lymphocytic Leukemia

The RO denied service connection for chronic lymphocytic leukemia 
in February 2007 finding that the evidence did not establish that 
the condition began during or was caused by service, nor did it 
manifest to a compensable degree within one year of service.  The 
Veteran did not appeal this decision and it became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d) 
(2009). 

The Veteran filed a petition to reopen his claim for service 
connection for chronic lymphocytic leukemia in March 2008.  

The evidence received since the February 2007 RO decision 
includes a March 2008 letter from Dr. V.G. who reported that the 
Veteran had a history of benzine exposure; that benzine is an 
aromatic hydrocarbon that is well known to cause numerous 
leukemic conditions and there may be some correlation between the 
Veteran's benzine exposure and his current leukemia.  

This evidence is new and material as it was not of record at the 
time of the last rating decision and it relates to a material 
element of the claim, specifically evidence that the Veteran's 
chronic lymphocytic leukemia was due to in service exposure.  
Therefore, the information submitted since the last final rating 
decision constitutes new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  
38 U.S.C.A. § 5108.

Service Connection 

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss 

The Veteran contends that he sustained bilateral hearing loss due 
to acoustic trauma in service

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran contends that he worked around jet aircraft in 
service.  The Veteran's statements are consistent with the facts 
and circumstances of his service.  The Board finds that the 
Veteran was exposed to acoustic trauma in service.  

The service treatment records indicate that the Veteran had 
normal hearing, per Hensley (Holding that normal hearing is 
considered from 0 to 20 decibels.), at entrance and upon exit 
from service.  The Veteran testified that he did not have his 
hearing tested upon exit from service. 

The May 2008 audiogram revealed the following audiometric 
results. 

May 2008


HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
85
90
95
LEFT
15
10
80
90
85

At a May 2008 VA examination the Veteran was diagnosed with 
bilateral high-frequency sensorineural hearing loss.  The 
audiologist noted that the Veteran had noise exposure in service 
from working on the flight line without hearing protection.  She 
also noted he had no post-service noise exposure occupationally 
as an electrician, and only occasional noise exposure from 
recreational hunting and tractors.  The audiologist opined that 
based on the Veteran's hearing being normal at separation it 
would seem less than likely that his current hearing loss was a 
result of his military noise exposure.  However, neither a 
rationale to support the opinion, nor an explanation as to the 
cause of the Veteran's hearing loss was provided.  Additionally 
the audiologist failed to address the fact that the Veteran's 
only acoustic trauma was in service.  As the audiologist offered 
no rationale for her opinion; her opinion is of limited probative 
value.

The Veteran testified that when he got out of service he was 
having difficulty understanding people speak and that he has had 
difficulty hearing ever since.  He also testified that his wife 
complained all the time that he could not hear her.  While a lay 
person is not competent to provide a diagnosis or medical opinion 
as to etiology of symptomatology, a lay person is competent to 
report continuity of symptomatology.  As such the Veteran's 
testimony of hearing difficulty since service has probative value 
in demonstrating the Veteran's continuity of symptomatology of 
hearing loss since service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007). 

The VA examiner's opinion is of limited probative value.  The 
Veteran's testimony establishes continuity of symptomatology.  At 
the very least the evidence is in equipoise.  Accordingly,  
service connection is warranted.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Lymphocytic Leukemia

The Veteran worked as an aircraft mechanic in service using 
benzine to clean jet engine and helicopter parts.  The Veteran's 
claim of exposure to benzine is consistent with the circumstances 
of his service.  As such, the Board concedes that the Veteran was 
exposed to benzine in service. 

In a March 2008 letter Dr. V.G. noted that the Veteran has been 
diagnosed with chronic lymphocytic leukemia and has a history of 
benzine exposure in the military.  Dr. V.G. reported that Benzine 
is an aromatic hydrocarbon that is well known to cause numerous 
leukemic conditions and myelodysplasia and that there may clearly 
be some correlation between his exposure to benzine and his 
development of leukemia. 

There is no medical evidence that the Veteran's chronic 
lymphocytic leukemia was not related to his exposure to benzine. 

The Veteran was exposed to benzine in service.  The Veteran is 
currently diagnosed with chronic lymphocytic leukemia.  There is 
a medical opinion that there may clearly be some correlation 
between exposure to benzine and leukemia.  There is no evidence 
against a finding that the Veteran's chronic lymphocytic leukemia 
is related to his in service benzine exposure.  Accordingly, 
service connection for chronic lymphocytic leukemia is warranted. 

Tinnitus 

In September 2008 the Veteran submitted a notice of disagreement 
with the August 2008 rating decision which denied service 
connection for tinnitus.  In May 2009, the Veteran submitted his 
substantive appeal for service connection for tinnitus  This 
submission was sufficient to timely perfect his appeal as to the 
issue.

At the July 2010 travel board hearing, the Veteran stated that he 
wished to withdraw his appeal for service connection for 
tinnitus. 

A substantive appeal may be withdrawn by the Veteran at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.204(b).

As the Veteran withdrew his appeal as to the issue of service 
connection for tinnitus, there remain no allegations of error of 
fact or law for appellate consideration.  The Board therefore has 
no jurisdiction to review this issue. 


ORDER

New and material evidence sufficient to warrant reopening a claim 
of entitlement to service connection for bilateral hearing loss 
having been submitted, the petition to reopen the claim for 
service connection is granted.

New and material evidence sufficient to warrant reopening a claim 
of entitlement to service connection for a chronic lymphocytic 
leukemia having been submitted, the petition to reopen the claim 
for service connection is granted.

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for chronic lymphocytic 
leukemia is granted. 

The claim of entitlement to service connection for tinnitus is 
dismissed.


______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


